Citation Nr: 1123884	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1974 to January 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a back disability on the basis that new and material evidence had not been received.


FINDINGS OF FACT

1.  In June 1996, the RO denied service connection for back disability.  The veteran did not initiate an appeal of that denial within one year.  

2.  The evidence received since the RO's June 1996 decision is both new and material and raises a reasonable possibility of substantiating the claims for service connection for back disability.  

3. Resolving all doubt in the Veteran's favor, osteoarthritis of the lumbar spine had its onset in service.  


CONCLUSIONS OF LAW

1.  The RO's June 1996 decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1995).  

2.  The evidence received since the RO's June 1996 decision is new and material, and the claim for service connection for back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Osteoarthritis of the lumbar spine had its onset in service.  38 U.S.C.A. § 1110; (West 2002); 38 C.F.R. § 3.102 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied with regard to the veteran's claims to reopen the previously denied issue of entitlement to service connection for a back disability in the present case, the Board concludes that the new law does not preclude the Board from adjudicating these matters.  This is so because the Board is taking action favorable to the veteran by reopening his claim and granting the appeal, and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

A veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a) (2010).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the June 1996 decision, service treatment records showed that the Veteran complained of middle back pain of four days' duration in August 1986.  He reported lifting a heavy object at work four days earlier, and awakening the following morning with spasm and pain in the right middle back without radiation.  He reported that the condition improved with rest over the weekend, but had recurred with re-lifting that day.  The assessment was acute thoracic strain.  The Veteran was given pain medication and ice packs, and a limited profile.  Records also include a finding of thoracic muscle strain in August 1990, at which time the Veteran was restricted from lifting over ten pounds using his right arm.

During an in-service physical examination in March 1993, the Veteran reported some longstanding low back discomfort-especially when bending over.  The assessment was low back pain.  The physician noted that this did not seem to be a big problem; and that the Veteran should take pain medication as needed and to follow-up if the pain worsened.  In November 1993, the Veteran complained of upper back pain and chest pain with deep breathing and certain maneuvers.  In December 1993, he complained of recurring back problems.  At that time there was full range of motion on examination, and no bony abnormalities; motor strength was 5/5, and there was no evidence of tenderness.    

The post-service report of an April 1996 VA general medical examination notes a history of recurrent low back pain.  There was no diagnosis of a chronic back disability.  Pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)   

With no competent evidence of a diagnosed back disability associated with the veteran's active military duty, the RO denied service connection.  A veteran did not initiate an appeal on that denial and the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1995).  

Post-service medical records were submitted by the veteran during the current appeal.  These include private medical reports reflecting diagnoses of degenerative disease of the lumbar spine.  On VA examination in December 2008, it was concluded that the Veteran had osteoarthritis and degenerative disc disease of the lumbar spine at L4-5.   It was added that there were no findings to support continuity of care or chronicity of this condition that could be related to service and that is was less likely that current lumbar spine disability was related to service.  

At the time of the RO's June 1996 decision, there was no competent evidence of a diagnosed back disability associated with the veteran's active military duty.  Additional evidence received since that earlier decision, including the post-service medical reports and the VA examination report, provide diagnoses of arthritis and degenerative disc disease of the lumbar spine.  

This additional medical evidence is clearly probative because, for the first time, competent evidence of a diagnosis of a back disability has been presented.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection for back disability in June 1996 raises a reasonable possibility of substantiating this claim.  See 38 C.F.R. § 3.156(a) (2010).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for a back disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  As the Board is granting the benefit sought (service connection for back disability), the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the law, service connection can be granted for any disability resulting from disease or injury incurred in or aggravated during active military service in wartime.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  See 38 C.F.R. § 3.303 (2010).  

Where the veteran served continuously for ninety (90) or more days during a period of war, and if degenerative joint disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Here, the Veteran had complaints of back pain in service , including low back pain and indicated that the problems were recurring.  He complained of recurrent low back pain at the time of his service discharge.  The Board agrees with the December 2008 VA examiner that degenerative disc disease was not exhibited in service or for many years after service.  Moreover, though the Veteran is competent to claim that he had continuous symptoms since service, he did not complain of radiculopathy or other symptoms of degenerative disc disease when seen in service or on VA examination shortly after service discharge.  The Board does not find credible evidence of continuity of symptoms following active duty or of chronic degenerative disc disease of the lumbar spine that had its onset in service or is otherwise related to active duty.  

While degenerative disc disease was not exhibited until fairly recently, x-rays of the lumbar spine on VA examination in April 1996 revealed minor spurring at the antero-septal vertebral body of L5.  The impression was normal study for the Veteran's age.  Considering the fact that the Veteran had back complaints in service and the initial post service x-rays (only about 15 months after service discharge) revealed arthritic changes in the lumbar spine in the same area that later received a diagnosis of arthritis, service connection  for arthritis of the lumbar spine is warranted when resolving all doubt in the Veteran's favor.  38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for osteoarthritis of the lumbar spine is granted.  



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



